NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUL 23 2012

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

LARRY W. KIRK,                                    No. 11-15667

               Plaintiff - Appellant,             D.C. No. 2:09-cv-01866-FCD-
                                                  CMK
  v.

R. J. RACKLEY; et al.,                            MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Larry W. Kirk, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due process

violations arising from his continued confinement in administrative segregation.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under Federal Rule of Civil Procedure 12(b)(6), Watson v. Weeks, 436 F.3d 1152,

1157 (9th Cir. 2006), and we affirm.

      The district court properly dismissed Kirk’s due process claims because, to

the extent that he demonstrated a liberty interest in avoiding continued

confinement in administrative segregation, Kirk’s complaint demonstrates that he

was afforded all the process to which he was constitutionally entitled. See

Toussaint v. McCarthy, 801 F.2d 1080, 1100-01 (9th Cir. 1986) (explaining due

process procedures to which prisoners with liberty interests in their placements are

entitled, and noting that some sort of periodic review of an inmate’s continued

segregated confinement is necessary), abrogated in part on other grounds by

Sandin v. Conner, 515 U.S. 472 (1995).

      Kirk’s motion for clarification of information, filed July 28, 2011, is

construed as a reply brief.

      AFFIRMED.




                                          2                                     11-15667